DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a preform, classified in C23C 16/08.
II. Claims 11-13, drawn to an apparatus, classified in C23C 16/4581.
III. Claims 14-19, drawn to a method, classified in C23C 16/448.
Inventions III and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process can be used to make another product, such as a preform without channels.
Inventions III and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the apparatus can be used to execute another method, such as delivering a fluid to a reaction chamber.
Note: If Group III is elected, Groups I and II will be withdrawn. If either of Group I or II is elected, only Group III will be withdrawn. 
In addition, this application contains claims directed to the following patentably distinct species, whereby one species must be selected from each grouping.
Group I, drawn to the origin phase of the solid sublimation material:
Species AI: Wherein the solid sublimation material is pressed powder (claims 2, 15-16);
Species BI: Wherein the solid sublimation material is a solution (claim 17);
Species CI: Wherein the solid sublimation material is a vapor (claim 18);
Species DI: Wherein the solid sublimation material is molten (claim 19).
Group II, drawn to the composition of the solid sublimation material:
Species AII: Wherein the solid sublimation material is aluminum chloride (claim 7);
Species BII: Wherein the solid sublimation material is molybdenum or tungsten (claim 8).
Group III, drawn to the composition of the support phase:
Species AIII: Wherein the support phase includes metal (claim 3);
Species BIII: Wherein the support phase includes fibers (claim 4).
The species are independent or distinct because they are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 3, 5-6, and 9-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
A telephone call was made to Arlene Hornilla on August 8, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716